DETAILED ACTION	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Non-Final Action filed on 3/16/2022 is acknowledged.
Applicant amended claims 1, 2, 9, 12, and 21.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ching et al. (US 2018/0151450) (hereafter Ching).
Regarding claim 21, Ching discloses a semiconductor structure, comprising: 
a bottom dielectric feature (510 and 610’ in Figs. 19A and 19B, paragraphs 0037 and 0043) disposed directly on a substrate 210 (Figs. 19A and 19B, paragraph 0040); 
a plurality of nanostructures 316 (Figs. 19A and 19B, paragraph 0027), each of the plurality of nanostructures 316 (Figs. 19A and 19B) being disposed directly over the bottom dielectric feature (510 and 610’ in Figs. 19A and 19B); and 
a gate structure 1010 (Figs. 19A and 19B, paragraph 0073) wrapping around each of the plurality of nanostructures 316 (Figs. 19A and 19B) and disposed directly over the bottom dielectric feature (510 and 610’ in Figs. 19A and 19B), 
wherein the bottom dielectric feature (510 and 610’ in Figs. 19A and 19B) is in contact with and sandwiched between a bottom surface of the gate structure 1010 (Figs. 19A and 19B) and a top surface of the substrate 210 (Figs. 19A and 19B).

Allowable Subject Matter
Claims 1-13 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Ching et al. (US 2018/0151450), discloses a bottom dielectric feature (510 and 610’ in Figs. 19A and 19B, paragraphs 0037 and 0043) disposed directly on a substrate 210 (Figs. 19A and 19B, paragraph 0040); two first epitaxial features (316 of 202 in Figs. 19A and 19B, paragraph 0027); and two second epitaxial features (316 of 204 in Figs. 19A and 19B, paragraph 0027) sandwiching the plurality of channel members (portions of 410’ covered by 1010 in Figs. 19A and 19B) along the first direction but fails to disclose two first epitaxial features sandwiching the bottom dielectric feature along a first direction; and wherein a composition of the two first epitaxial features is different from a composition of the two second epitaxial features. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: two first epitaxial features sandwiching the bottom dielectric feature along a first direction; and wherein a composition of the two first epitaxial features is different from a composition of the two second epitaxial features in combination with other elements of claim 1.
In addition, a closest prior art, Ching et al. (US 2018/0151450), discloses a bottom dielectric feature (510 and 610’ in Figs. 19A and 19B, paragraphs 0037 and 0043) disposed directly on a substrate 210 (Figs. 19A and 19B, paragraph 0040), wherein the bottom dielectric feature (510 and 610’ in Figs. 19A and 19B) is disposed between the substrate 210 (Figs. 19A and 19B) and a bottom surface of the gate structure 1010 (Figs. 19A and 19B) along a vertical direction but fails to disclose the bottom dielectric feature comprises a seam. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: the bottom dielectric feature comprises a seam in combination with other elements of claim 9.

A closest prior art, Ching et al. (US 2018/0151450), discloses a semiconductor device, comprising: a bottom dielectric feature (510 and 610’ in Figs. 19A and 19B, paragraphs 0037 and 0043) disposed directly on a substrate 210 (Figs. 19A and 19B, paragraph 0040); a plurality of channel members (portions of 410’ covered by 1010 in Figs. 19A and 19B, paragraph 0049) directly over the bottom dielectric feature (510 and 610’ in Figs. 19A and 19B); a gate structure 1010 (Figs. 19A and 19B, paragraph 0073) wrapping around each of the plurality of channel members (portions of 410’ covered by 1010 in Figs. 19A and 19B) and disposed directly over the bottom dielectric feature (510 and 610’ in Figs. 19A and 19B); two first epitaxial features (316 of 202 in Figs. 19A and 19B, paragraph 0027); and two second epitaxial features (316 of 204 in Figs. 19A and 19B, paragraph 0027) sandwiching the plurality of channel members (portions of 410’ covered by 1010 in Figs. 19A and 19B) along the first direction but fails to teach two first epitaxial features sandwiching the bottom dielectric feature along a first direction; and wherein a composition of the two first epitaxial features is different from a composition of the two second epitaxial features as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-8 depend on claim 1.
In addition, a closest prior art, Ching et al. (US 2018/0151450), discloses a semiconductor device, comprising: a bottom dielectric feature (510 and 610’ in Figs. 19A and 19B, paragraphs 0037 and 0043) disposed directly on a substrate 210 (Figs. 19A and 19B, paragraph 0040); a plurality of channel members (portions of 410’ covered by 1010 in Figs. 19A and 19B, paragraph 0049) directly over the bottom dielectric feature (510 and 610’ in Figs. 19A and 19B); and a gate structure 1010 (Figs. 19A and 19B, paragraph 0073) wrapping around each of the plurality of channel members (portions of 410’ covered by 1010 in Figs. 19A and 19B) and disposed directly over the bottom dielectric feature (510 and 610’ in Figs. 19A and 19B), wherein the bottom dielectric feature (510 and 610’ in Figs. 19A and 19B) is disposed between the substrate 210 (Figs. 19A and 19B) and a bottom surface of the gate structure 1010 (Figs. 19A and 19B) along a vertical direction but fails to teach the bottom dielectric feature comprises a seam as the context of claim 9. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 10-13 depend on claim 9.

3. 	Claims 22-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

4. 	Claim 22 would be allowable because a closest prior art, Ching et al. (US 2018/0151450), discloses a substrate 210 (Figs. 19A and 19B, paragraph 0040); and a top epitaxial feature 880 ((Figs. 19A and 19B) in contact with sidewalls of the plurality of nanostructures 316 (Figs. 19A and 19B) but fails to disclose a bottom epitaxial feature adjacent a sidewall of the bottom dielectric feature disposed below the top epitaxial feature and in contact with the substrate in combination with other elements of the base claim 21. The other claims each depend from one of these claims, and each would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the same reasons as the claim from which it depends. Claims 23-27 depend on claim 22.

Response to Arguments
1. 	Applicant's arguments filed 3/16/2022 have been fully considered.
2. 	Applicant's arguments with respect to claim 21 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813